Citation Nr: 1543045	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1979, March 1980 to September 1980, and February 2002 to September 2002.  He also has additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran was afforded hearings before a Decision Review Officer (DRO) in April 2011 and before the undersigned Acting Veterans Law Judge (VLJ) in August 2012.  Transcripts of those hearing have been associated with the record.

The Veteran's hearing also included the issue of whether an overpayment involving the Post 9-11 GI Bill was validly created.  This issue is the subject of a separate decision by the Board.

Also on appeal are issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, as well as whether there was clear and unmistakable error in an August 2003 rating decision that denied service connection for a right knee condition; these issues are before another VLJ who conducted a hearing on the issues in December 2014; as such, they will be addressed by that VLJ in a separate decision.

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2015).  In this case, the record indicates that relevant service treatment records for the Veteran's earlier periods of service were associated with the claims file in September 2012, subsequent to the Agency of Original Jurisdiction's (AOJ) previous denial of the claim of entitlement to service connection for a right knee disability.  Therefore, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right knee disability is related to service.  A March 2010 lay statement from a service colleague indicates that the Veteran's knee audibly popped during a run in July 2002.  During his April 2011 and August 2012 hearings, the Veteran testified that he injured his knee running a physical training test while deployed in 2002.  The Board also notes that service treatment records received by VA in September 2012 document treatment for a right knee injury in August 1980.

There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McClendon, the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with her active military service. 

 In the present case, the Board finds that the standards set forth in McLendon have been satisfied.  There is evidence of a right knee disability, as well as an indication of an injury during service, but the evidence is otherwise insufficient to decide the claim.  Therefore, the Veteran should be scheduled for a VA medical examination so that a nexus opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently present right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present right knee disability.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present right knee disability began in service or is related to any disease or injury in service. 

Review of the entire record is required; however, the examiner's attention is invited to the service treatment record dated in August 1980 showing treatment for a right knee injury, as well as the competent statements by the Veteran and his service colleague indicating an additional injury in 2002.  The complete rationale for all opinions expressed should be set forth in the examination report.  

2.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




